Memorandum. The order of the Appellate Division should be affirmed.
The facts presented in this record, assessed in the light most favorable to the plaintiff (see Sagorsky v Malyon, 307 NY 584, 586), fail to reveal any evidence of notice, either actual or constructive, necessary to cast respondents in damages (e.g., Silva v American Irving Sav. Bank, 31 AD2d 620, affd 26 NY2d 727). A light drizzle on a damp October morning preceding the five-minute interval between the opening of Bellevue Hospital’s out-patient clinic and plaintiffs fall on its terrazzo entrance created neither an inherently dangerous condition nor a sufficient opportunity to remedy a dangerous situation if there had been one. In the absence of any showing of notice to or lack of due care by respondents, the courts below properly concluded that plaintiff had failed to make out a prima facie case. (See Powell v Gates-Chili Cent. School Dist, 41 NY2d 827, 829; cf. Miller v Gimbel Bros., 262 NY 107,108-109.)
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed, with costs, in a memorandum.